         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 1 of 34




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLENTOWN VICTORY CHURCH                             )
a Pennsylvania not for profit corporation            )
                                                     )
                                                     )
                                                     )       CIVIL ACTION NO.
                                                     )
               Plaintiff,                            )
                                                     )
                       v.                            )
                                                     )
CITY OF ALLENTOWN, PENNSYLVANIA,                     )
a Pennsylvania municipal corporation,                )
                                                     )
               and                                   )
                                                     )
ZONING HEARING BOARD OF THE                          )
CITY OF ALLENTOWN, PENNSYLVANIA                      )
                                                     )
                                                     )
               Defendants.                           )




                    COMPLAINT AND DEMAND FOR JURY TRIAL
                 (DAMAGES AND INJUNCTIVE RELIEF REQUESTED)

                               PRELIMINARY STATEMENT

       This case presents the familiar conflict between the legal principle of non- discrimination

and the political principle of not-in-my-back yard ("NIMBY"). The Plaintiff, Allentown Victory

Church, a religious, faith-based organization, seeks a declaratory judgment, temporary and

permanent injunctive relief, and damages for discrimination in zoning on the basis of a handicap

or disability. The Defendants have engaged in a pattern and practice of conduct with the intent,

purpose, and/or effect of discriminating against persons with handicaps or disabilities. This

discrimination has been carried out through the use of, amongst other things, a policy of

                                                 1
            Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 2 of 34




exclusionary zoning from a residential zone for housing for persons with disabilities; a refusal

to provide a reasonable accommodation to waive that exclusion; an arbitrary interpretation of

zoning laws and, even if not arbitrary, unreasonably restrictive zoning policies; and a refusal to

hear Plaintiffs’ Fair Housing Act claims; all of which have denied Plaintiffs’ the opportunity to

provide housing to persons with disabilities. Defendants’ conduct has threatened to deprive

Plaintiffs’ proposed handicapped and disabled residents the benefit of independent housing

opportunities of which they are in need. This action arises under the Fair Housing Act of 1968

(“FHA”), as amended, 42 U.S.C. §3601, et seq., the Americans with Disabilities Act (“ADA”),

42 U.S.C. §1213, et seq., and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), 42 U.S.C. § 2000cc(a)(l).

                             I.      JURISDICTION AND VENUE

       1.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§§

Sections 1331, 1343, 42 U.S.C. § 3613, and 42 U.S.C. §12133.

       2.       Venue is proper in the United States District Court for the Eastern District of

Pennsylvania as all acts complained of occurred within this District.

                                         II.    PARTIES

       3.       Allentown Victory Church (“AVC”) is a Pennsylvania not-for-profit corporation

with its principal place of business located in Allentown, Pennsylvania. One of the missions of

AVC is to minister to those individuals with alcohol and substance abuse issues. AVC fulfills this

mission by providing a faith based, sober living program located at 1447 West Hamilton Street,

Allentown, Pennsylvania.

       4.       The City of Allentown (“City”) is a Pennsylvania municipal corporation. The City

is responsible for the acts of its agents and employees, including enactment and enforcement of its


                                                  2
             Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 3 of 34




zoning code. The City is a public entity under the Americans with Disabilities Act, 42 U.S.C.

§12131. For purposes of RLUIPA, the City constitutes a "government”. 42 U.S.C. §§ 2000cc-5(

4)(A)(i), (ii).

        5.        The City of Allentown, Pennsylvania Zoning Hearing Board (“ZHB”) is

responsible for the interpretation of the Borough’s zoning code.         It hears and decides all

applications for special use permits and variances that seek exceptions and waivers of the City’s

zoning code. The ZHB is a public entity under the Americans with Disabilities Act, 42 U.S.C.

§12131. For purposes of RLUIPA, the ZHB constitutes a "government”. 42 U.S.C. §§ 2000cc-5(

4)(A)(i), (ii).

                  III.    STATUTORY AND REGULATORY FRAMEWORK

        6.        In 1988, Congress amended the Fair Housing Act, 42 U.S.C. Section 3601 et seq.,

to extend the guarantee of fair housing to handicapped individuals. Congress also authorized the

Secretary of the United States Department of Housing and Urban Development to promulgate

regulations to implement the Fair Housing Act, 42 U.S.C. Section 3614a.

        7.        Under the Fair Housing Act, the term "handicap" means, with respect to a person,

a "physical or mental impairment which substantially limits one or more of such person's major

life activities, a record of such an impairment, or being regarded as having such an impairment."

42 U.S.C. Section 3602(h). The term "physical or mental impairment" includes "alcoholism" and

"drug addiction (other than addiction caused by current, illegal use of a controlled substance)." 24

C.F.R. Section 100.201.

        8.        Under the Fair Housing Act, it is unlawful to discriminate against or otherwise

make unavailable or deny a dwelling to any buyer or renter because of a handicap of that buyer,




                                                  3
            Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 4 of 34




renter, or person residing in or intending to reside in that dwelling after it is sold, rented, or made

available. 42 U.S.C. Section 3604(f)(1).

       9.        The Fair Housing Act further provides that it is unlawful to discriminate against

any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision

of services or facilities in connection with such dwelling, because of the handicap of that person

or persons residing in or intending to reside in that dwelling after it is sold, rented, or made

available. 42 U.S.C. Section 3604(f)(2).

       10.       The federal regulations implementing the Fair Housing Act specifically prohibit, as

a discriminatory activity, providing municipal services differently because of handicap. 24 C.F.R.

100.70 (d)(4).

       11.       The federal regulations implementing the Fair Housing Act further make it

unlawful, because of handicap, "to restrict or attempt to restrict the choices of a person by word

or conduct in connection with seeking, negotiating for, buying or renting a dwelling so as to . . .

discourage or obstruct choices in a community, neighborhood or development." 24 C.F.R. Section

100.70(a).

       12.       The American with Disabilities Act requires that no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, program, or activities of a public entity, or be subjected to discrimination

by any such entity. 42 U.S.C. Section 12132.

       13.       The federal regulations implementing the Americans with Disabilities Act prohibit

a public entity from administering a licensing program in a manner that subjects qualified

individuals with disabilities to discrimination on the basis of disability, nor may a public entity




                                                  4
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 5 of 34




establish requirements for the programs or activities of licensees that subject qualified individuals

with disabilities to discrimination on the basis of disability. 28 C.F.R. Section 35.130(6).

       14.      The federal regulations implementing the Americans With Disabilities Act also

make it unlawful for a public entity, in determining the site or location of a facility, to make

selections that have the purpose or effect of excluding individuals with disabilities from, denying

them the benefits of, or otherwise subjecting them to discrimination.           28 C.F.R. Section

35.130(4)(I).

                               IV.     STATEMENT OF FACTS

A.     ALLENTOWN VICTORY CHURCH’S MISSION TO MINISTER                                            TO
       INDIVIDUALS WITH ALCOHOLISM AND SUBSTANCE ABUSERS

       15.      The mission of AVC is to minister to the disadvantaged in the Allentown area.

       16.      Among the missions of AVC is to provide a faith based sober housing to recovering

alcoholics and substance abusers. It accomplishes this mission through its Recovery Victory

Home (“RVH”),

       17.      AVC created the RVH because it saw a need to provide a Christ Centered housing

program for men coming out of jail or a substance abuse treatment facility. AVC saw a gap, a

problem, and an unmet need in the community. When men were discharged from incarceration or

addiction treatment, AVC saw too many of them disconnected from God, a spiritual, faith-based

community, unable to associate with safe, supportive people, resulting in ending up back where

they started: returning to jail or addiction treatment. There were not enough good transitional

housing programs, especially that were Christ Centered, supporting re-entry of these men after

being successfully discharged from a rehabilitation program,

       18.      All the individuals who participate in the RVH program and reside in the recovery

house located at 1447 Hamilton Street in the City of Allentown, Pennsylvania are individuals who


                                                 5
          Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 6 of 34




are disabled by virtue of their alcohol or chemical dependency combined with their completion of

a substance abuse treatment program.

        19.     The purpose of the RVH program is to develop and support a meaningful

relationship with God and the Residential Community, the basic skills necessary for a genuine

recovery experience, and a Christ centered perspective.

        20.     RVH does not provide a substance abuse treatment program. There is no counseling

or therapy offered to the residents.

        21.     The residents of RVH voluntarily and freely choose to participate in the program

and reside at 1447 Hamilton Street. Residents of RVH live together as a family and make group

decisions on a collaborative basis based on democratic procedures. The dwelling is used as a

single-family home with similar support and collaborative functions. The residents of the RVH

house relate to each other as the functional equivalent of a single family.

        22.     All residents of RVH have access to the entire house, all of the household facilities,

and function together as a single housekeeping unit. There are not any special locks on the doors

of the bedrooms or other rooms in the home. The residents share all household responsibilities

and live together to create a "family" atmosphere, where all aspects of domestic life are shared by

all the residents.

        23.     RVH is not a substance abuse treatment center, halfway house, shelter, or a

community care facility. There is no treatment, counseling, therapy, or any type of health care

services provided at RVH. RVH is not licensed by the Commonwealth of Pennsylvania nor is it

required to be licensed. There are no institutional personnel involved in the supervision or

management of the RVH. Allentown Victory Church does not provide a behavioral health or

treatment program, nor does it provide treatment services of any kind for RVH residents.



                                                  6
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 7 of 34




       24.     The RVH sober living program is between nine (9) to twelve (12) months.

       25.     RVH provides a peer-driven sober living environment designed to increase self-

responsibility and support for persons in recovery. The RVH house provides a supportive

atmosphere that is designed to increase self-responsibility and support for persons in recovery from

alcoholism and substance abuse. There is no counseling, or therapy offered to the residents.

       26.     The RVH program provides the resident an opportunity to progress through several

levels. Each level affords the resident with additional responsibilities and privileges.

       27.     Level One is a probationary level. In order to advance to Level Two, the resident

is required to adhere to the following programmatic steps: follow all policies as outlined in the

policies and procedures manual; make weekly housing payments; attend at least three (3) approved

Bible Studies/Church Services/Prayer meetings a week; attend Sunday services at Allentown

Victory Church; attend at least four (4) 12 Step Meetings (Alcoholics or Narcotics Anonymous

meetings) with an approved 12 Step sponsor; if not employed, perform a daily job search; must

obtain a Certified Recovery Specialist and meet with the specialist at least once a week; weekly

meetings with House manager to review goals and complete weekly resident goal sheet; perform

a minimum of one (1) hour of community service each week; take random drug screening test;

required to do house chores and keep room neat and tidy; all residents are expected to participate

in devotions either in a group or on a Bible phone application connected with the House Manager.

       28.     Level Two status is less restrictive than Level One. It incorporates many of the

same requirements as Level One including the requirements of a minimum of three (3) Christian

Bible Studies, Church services or Prayer meetings per week; participation in a minimum of three

(3) 12 Step program meetings per week; must become a “House Buddy” and demonstrate a

recovery-oriented lifestyle; take weekly random drug tests; and participate in devotions.



                                                 7
            Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 8 of 34




          29.   Level Three status is known as “Senior Status.” The purpose of Level Three is to

demonstrate Independent Living Skills developed during Level 1 and 2 within the residential

community and the community at large, and demonstrate solid leadership skills in the residential

community. An individual with Senior Status does not require community supervision, but is

subject to a 12 a.m. curfew. A Level Three resident is expected to abide by the conditions of Level

I and 2 participants. A resident who has attained Senior Status is eligible to apply to be an Assistant

House Manager. This is the last step before the resident can return to independent living.

B.        ALLENTOWN VICTORY CHURCH USE OF 1447 HAMILTON STREET AS A
          SOBER LIVING FACILITY

          30.   On or about September 17, 2018, Plaintiff leased the premises located at 1447

Hamilton Street. The Plaintiff did not take possession of the premises until February 2019.

          31.   The 1447 Hamilton Street dwelling consists of ten bedrooms with seven bathrooms,

of which three are full bathrooms; two kitchens, one on the first floor and a larger one on the

second floor; square footage is approximately 4,500 square feet and is contained within three floor

levels.

          32.   AVC intended to use the premises for a maximum of 18 individuals in recovery

from alcoholism and substance use disorder residing in a faith based, Christian oriented recovery

program.



          33.   On or about April 12, 2019, the City sent a zoning violation notice to Rocky &

Sons, Inc., the property owner of 1447 Hamilton Street, which stated it had received information

that a Drug and Alcohol Rehabilitation Facility was being operated at the property without first

obtaining the required zoning approval or permits. The notice also advised that 1447 Hamilton




                                                  8
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 9 of 34




Street is located in the R-H (High Density) Zoning District and that a special exception is required

to operate a Drug and Alcohol Rehabilitation Facility.

       34.     Shortly after Rocky & Sons, Inc. received the violation notice, AVC submitted a

zoning application to the City to operate a Drug and Alcohol Rehabilitation Facility.

       35.     On or about April 12, 2019, Tabitha Tingle, the City’s zoning clerk, sent a letter to

Monacacy Property Management denying the zoning application. The denial letter stated, “This

is to inform you that your zoning application to maintain drug and alcohol rehabilitation facility

for up to 18 clients . . . has been DENIED.” (caps in original).

C.     THE CITY’S ZONING CODE

       36.     The City’s zoning code governs zoning and land use policy in the City.

       37.     1447 Hamilton is located in a residential area that is zoned R-H High Density

Residential District. This district’s development is denser and more intense, and is located

typically, though not exclusively, in Allentown's center city. The purpose of the High Density

Residential District is to provide areas of high density appropriate for the development of high rise

residential and nonresidential structures with controls necessary for insuring development remains

compatible with other uses permitted in this district.

       38.     Permitted uses in the R-H High Density Residential District are single family

homes, two family homes, twin dwellings with a new dwelling unit located on its own lot; one or

more Apartment/Multi-Family Dwelling Units within a Building that includes a principal non-

residential use; Multi-Family Dwellings (other than residential conversions); roomers and

boarders; and rowhouses and townhouses.




                                                 9
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 10 of 34




       39.     Allowed as special exceptions in the R-H High Density Residential District are both

small and large group homes; drug and/or alcohol rehabilitation facilities or halfway houses;

nursing or personal care homes; and places of worship.

       40.     Institutions for Children, the Aged or Handicapped are not permitted in any zoning

district in the City of Allentown with the exception of the I-G Institutional and Government Zoning

District. The purpose of the I-G Zoning District is to provide areas for major governmental and

institutional uses, including hospitals, related medical offices and colleges.

       41.     Section 1303 of the City’s zoning code defines “family” as follows:

       Family means either one of the following:

       A.    Any number of individuals living together on a non-transient basis as a single

housekeeping unit doing their cooking on the premises, when the individuals are related by blood,

marriage, or adoption, including any number of foster children, under the full-time care of resident

parents or resident persons acting in loco parentis; or

       B. A maximum of 4 unrelated persons living together as a single housekeeping unit doing

their cooking on the premises, without any additional boarders.

       42.     Section 1303 of the City’s zoning code defines “Group Home” as follows:

               Group Home means residential clients and attendant (24 hours or less) staff, living

together in a dwelling unit and functioning as a single housekeeping unit under a common

housekeeping management plan based upon an intentionally structured relationship providing

organization and stability. The resident clients of a Group Home must be limited to persons who

need specialized housing because of age, disability or illness, and may include, but not necessarily

limited to children, the mentally or physically handicapped and elderly, but shall not include drug




                                                 10
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 11 of 34




and alcohol rehabilitation facilities, or adult prerelease correctional facilities such as work release,

halfway houses or similar uses.

        A.      Small Group Home has five or six resident clients. Any number of resident clients

less than five is to be considered a “family.”

        B.      Large Group Home has seven or more resident clients, up to a maximum of 12

resident clients.

        43.     Section 1303 of the City's zoning code defines "Halfway House" as follows:

        Halfway House means a residential facility housing a maximum of 15 persons who

receive therapy and counseling under the supervision and constraints of alternatives to

imprisonment, such as, but not limited to, pre-release, work release, restitution, or probationary

programs or a non-residential facility involving similar types of programs.

        44.     Section 1303 of the City’s zoning code defines “Handicapped” as follows:

        Handicapped means (1) a physical or mental impairment which substantially limits one or

more of such person's major life activities, and (2) a record of having such an impairment, but

does not include current, illegal use of or addiction to a controlled substance as defined in

Section 102 of the Controlled Substance Act (21 U.S.C. 802).

        45.     Section 1303 of the City’s zoning code defines “Institution or Residence for

Children, the Aged or the Handicapped” as follows:

                Institution or Residence for Children, the Aged, or the Handicapped means a

group residential facility that provides supportive services and treatment as well as residence to

more than 12 unrelated persons including but not limited to children, juvenile delinquents, the

mentally or physically handicapped and elderly, but not including drug and alcohol treatment or




                                                  11
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 12 of 34




rehabilitation facilities, or adult pre-release correctional facilities such as work release, halfway

houses or similar uses.

       46.     Section 1303 of the City’s zoning code defines “Drug and Alcohol Rehabilitation

Facility” as follows:

       Drug and Alcohol Rehabilitation Facility means a facility which provides residentially

based treatment and rehabilitation and/or out-patient services. The residentially based facility may

include room and board, personal care, and intensive supervision and case work for no more than

30 patients. Both the residential and out-patient facilities may be included within a hospital but are

not a hospital or clinic as defined in this Ordinance. The foregoing definition shall not be deemed

to include a Veterans Treatment Center as defined in this Ordinance and any references in this

Ordinance to a drug and alcohol rehabilitation facility shall not include any such Veterans

Treatment Center.


D.     SPECIAL USE PERMIT APPLICATION AND HEARINGS BEFORE THE
       ZONING HEARING BOARD

       47.     AVC filed a timely appeal from the denial of its zoning application to maintain a

“drug and alcohol rehabilitation facility for up to 18 clients” at 1447 Hamilton Street.

       48.     AVC in its appeal specifically denied that AVC was maintaining a “drug and

alcohol rehabilitation facility.” The appeal stated: “Allentown Victory Church intends to operate

the Recover Victory Home which will provide a drug and alcohol free environment in a supportive

recovery residence for men recovering from addiction in a family style residential setting.”

       49.     In the addendum to the application, AVC stated it was more akin to a “group home.”

In support of the group home classification, AVC provided a letter from the Director of the County

of Lehigh Alcohol and Substance Abuse Services which stated “After reviewing the specific



                                                  12
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 13 of 34




mission of the Recovery Victory Home and how Allentown Victory Church is utilizing the

property, it is apparent that this use is not a drug and alcohol facility as no treatment or treatment

related services are occurring at that location.” The letter also stated that any treatment services

must be licensed by the Commonwealth of Pennsylvania.

       50.     AVC also requested pursuant to the federal Fair Housing Act, 42 U.S.C.

§3604(f)(3)(B) a reasonable accommodation for RVH to be treated as a group home, either large

or small, as all of its resident are handicapped under the Fair Housing Act.

       51.     AVC specifically requested consideration under Section 1307(C) of the City’s

zoning code, which states:

       C. Persons With Disabilities. After the Zoning Officer receives a complete written

application, the Zoning Hearing Board shall grant special exception approval allowing

modifications to specific requirements of this Ordinance when the applicant proves to the

satisfaction of the Zoning Hearing Board that (emphasis added):

       1.      Such modifications are necessary to provide a “reasonable accommodation”

required by the Americans With Disabilities Act and/or the Federal Fair Housing Act and/or

applicable State law, as amended.

       2.      Only persons who the applicant proves have “disabilities” as defined in and

protected by such laws are served.

       3.      The standards for such accommodation found in Section 1327 are met.

       52.     Two hearing were held before the Zoning Hearing Board: June 10, 2019 and

August 26, 2019.




                                                 13
            Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 14 of 34




E.         JUNE 10, 2019 ZONING HEARING

           53.   There were nine (9) citizen and neighbors who were given objector status to AVC’s

special use permit application.

           54.   Matthew Catricola was called as the first witness. He is the Pastor of Allentown

Victory Church and the Director of Recovery Victory Home.             He began his testimony by

discussing AVC’s plan for 1447 Hamilton Street to provide recovery housing in a family like

setting.

           55.   His testimony was interrupted by ZHB member Knauer who had concerns about

the lease between AVC and Rocky & Sons, Inc., the landlord. His sole concern was that the lease

was residential.

           56.   Pastor Catricola’s testimony was paused so that the property manager could give

testimony concerning the lease and ownership of the property.

           57.   ZHB member Knauer drew attention to the fact that AVC’s counsel had provided

a residential lease as an exhibit, stating “Well, you've given me a residential lease. It doesn't say

anything about the landlord giving permission to these people to have this kind of a facility there.”

           58.   Notwithstanding the presence and testimony of the property manager for 1447

Hamilton Street, ZHB member Knauer continued to question the propriety of the zoning

application because the permission of the property owner was not submitted.

           59.   In response to AVC counsel’s statements that the tenant had a right to use the

property, ZHB member Knauer stated “Not as a treatment center. This is a residential lease here.”

           60.   After a discussion with ZHB member Salinger concerning the nature of the zoning

request with AVC’s counsel, ZHB member Knauer again returned to the issue of whether the

owner had knowledge of the zoning application.



                                                 14
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 15 of 34




       61.     Once again, the property manager stated she is representing the owner.

       62.     ZHB member Unger then raised his concern that AVC did not properly advertise

the zoning application because the application was for a special exception to allow a group home

with a maximum of 12 residents. ZHB member Unger’s concern was that AVC wanted 18

residents which required a variance, which was not stated in the advertisement.

       63.     ZHB member Unger repeatedly expressed concern whether the zoning application

was properly advertised because he was taking the position that the AVC use was that of a

substance abuse treatment facility.

       64.     ZHB member Unger questioned whether AVC could fit the definition of a “large

group home”, stating “The resident clients of a group home must be limited to persons who need

specialized housing because of age, disability, or illness. And they include, but not necessarily are

limited to children, mentally or physically handicapped, or the elderly. So, if they're not being

treated, then, how do they qualify to even reside in a group home?”

       65.     AVC’s counsel responded that the residents are disabled under the Fair Housing

Act, stating: “Now, the residents must be living -- again, it says the persons who need specialized

housing because of age, disability, or illness. The disability is drug or alcohol addiction. Drug

and alcohol addiction is defined in the Federal Fair Housing Act as a disability. So the disability

is that. That is why they qualify to be at a group home.”

       66.     ZHB member Salinger questioned how a person who is not currently using drugs

could be disabled, since in his belief they were no longer addicted.

       67.     Both ZHB members Unger and Knauer indicated that they believed the use was

more akin to an Institution or Residence for Children, Aged, or Handicapped than a group home

solely because of the number of residents. ZHB member Unger stated that the use was not



                                                 15
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 16 of 34




permitted in the R-H zoning district, and once again brought up the issue of the allegedly “faulty”

advertisement notice.

       68.     AVC’s counsel in discussing the variance standards, stated the City’s zoning code

had a reasonable accommodation provision. which requires the granting of a special exception:

“After the zoning officer receives a complete written application, the zoning hearing board shall

grant a special exception approval, allowing modifications to the specific requirements of the

ordinance when the applicant proves to the satisfaction of the board, that such modifications are

necessary to provide a “reasonable accommodation”, required by the Americans with Disabilities

Act, or the Federal Fair Housing Act and/or applicable state law.”

       69.     ZBH member Unger questioned whether the ZHB had to consider the reasonable

accommodation request: “Certainly, you’re not arguing that anyone with a disability can perform

any use in any zoning district, just because they're disabled?” AVC counsel responded: “No. It

has to be a “reasonable accommodation” as that is determined by law.”

       70.     ZHB member Unger was unconvinced that the Board was required to make a

reasonable accommodation. He responded: “But I'm not comfortable changing uses. Because I'm

convinced that if it is more than 12, it's an institutional facility that's not permitted in this zone,

and even if it is for disabled individuals, clearly, the Americans with Disabilities Act doesn't

change the underlying uses that are permitted. Because there are uses in the city that completely

approve by right, you know, that type of addressing of –”

       71.     ZHB member Salinger tried to rein in member Unger by stating “you have to let

the applicant make his case.”

       72.     Member Unger would not be deterred. He responded that he had a problem with

the advertisement which was a variance with a special exception when it really was just a variance.



                                                  16
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 17 of 34




       73.     A colloquy developed between members Unger and Salinger concerning the several

definitions. Member Salinger stated he didn’t think the issue centered on institutionalization but

a single housekeeping unit and having more than 12 residents. Member Unger responded: “Who

on earth in this day and age, resides with 18 people? That is not a housekeeping unit. You can call

it whatever you want to, but it's not a housekeeping unit.”

       74.     AVC’s counsel responded by stating that AVC was seeking a reasonable

accommodation or either 18 or 15 residents.

       75.     Member Knauer responded by stating: “Don't [sic] the reasonable accommodation

language, doesn't that pertain to the individual, and not a property use?” AVC counsel responded

that a reasonable accommodation is intended to modify specific requirements of the ordinance,

and that the request is to modify the cap of 12 residents.

       76.     Member Knauer responded that it was his understanding that the Americans with

Disabilities Act only applied to individuals seeking accommodations in the “job place,” and would

not change the use of the property.

       77.     AVC’s counsel responded that the accommodation for more than 12 residents was

necessary to make the facility economically viable by charging each resident $130 per week.

       78.     AVC’s counsel reiterated that the accommodation AVC was seeking was to have

more than 12 residents.        Member Knauer responded by stating: “That's a reasonable

accommodation for what you want to do. It's not a reasonable accommodation as defined to my

understanding, by the Americans With Disabilities Act.”

       79.     Member Unger stated in response to the reasonable accommodation request that

there were other zoning districts in the City that permit this use.




                                                  17
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 18 of 34




       80.     Member Salinger added: “Well, I think what troubles me is that this whole

discussion about 18 [residents] is an afterthought to justify not doing the proper paperwork at the

beginning. If somebody had asked and come and asked, then we wouldn't be here today. Scott

[Unger] is absolutely right, that there are other places where this type of use is permitted.”

       81.     Member Unger expressed his skepticism for the current zoning application by

stating: “I think the reason that we're being asked to consider this piece of property is a matter of

convenience because it is one that is already owned by the applicant, who has already leased it to

this entity.” To which, Member Salinger added, “Essentially what you’re asking us to do is to

correct a mistake that the applicant made early on. It could have been 12, if this had been done

properly.”

F.     AUGUST 26, 2019 ZONING HEARING

       82.     Once again, Pastor Catricola testified. He testified that the dwelling located at 1447

Hamilton Blvd is a 4500 square foot house, with 10 bedrooms and two (2) kitchens.

       83.     At the time of the August 2019 hearing, RVH had nine (9) residents and one

resident manager.

       84.    He told the ZHB that the residents often cook and eat their meals together.

       85.    RVH came about as the result of observations Pastor Carticola and Church members

made concerning the surrounding environment. Pastor Carticola explained, “We have, at our

church, we had about 40 to 50 people from work release that we would bus in every single Sunday

to our church. Through that, we really got involved in this community. We saw a lot of issues with

re-entry. So, we had our buses vandalized quite some time ago here, and so we used that to look

at helping solve the problem with re-entry a little bit more here in Allentown. So that's where the

recovery home came about. We saw a lot of disconnect between those coming from work release



                                                 18
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 19 of 34




or rehabs to entering into the community. So we wanted to kind of bridge that disconnect. So we

have a Christ centered home. As a Christian home, we want them to know Christ. We also want

them to have really good community relationships. That is all in our purpose statement. And we

want them to be able to move independently back into the community.”

       86.    He stated that “The purpose is to help them to understand how to live a victorious

lifestyle as a Christian, but also how to enter back into the community and live independently in

the community, with success.”

       87.    The residents come from a lot of different places. They come from substance abuse

rehabilitation facilities; some were homeless. Others were released from jail or work release.

There are some residents who come in off the street that acknowledge that they need help. All

know that RVH offers a structured environment.

       88.    Pastor Catricola described the structured program offered by RVH: “It is a 9-12

month program. The residents must pass through several levels. The first level consist of attending,

we ask them to be going to four or five AA (Alcoholic Anonymous) meetings a week. Also in the

first level, the residents are asked to do three Christian services a week, whether it be a church

service, bible study, or prayer meeting. The residents are required to attend a house meeting every

single week. They have to also meet with a sponsor once a week, and also a CRS, Certified

Recovery Specialist, once a week.

       89.    The residents are required to do chores for upkeep of the house. They are required

to keep their rooms clean, and the public spaces clean. All residents are required to perform

community service, as well: If they don't have a job yet, two hours of community service, otherwise

one hour of community service per week.




                                                19
        Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 20 of 34




       90.    Pastor Catricola described the interactions of the residents as that of a family: “You

know, I'm really in love with the table that we have. That 4’ by 12' table. And a lot of the guys

just gather around there to eat meals together. They have meetings themselves. Sometimes they

feel like their meetings with just congregating is more beneficial than some of the NA or AA

meetings they've been to. They're very tight knit. They help take each other to NA or AA meetings,

introduce them. They'll walk with them. A lot of the meetings are in walking distance, so they'll

walk together, three to four people, to go to some of these meetings together. They also come to

church together. Some of them come to our church. They're welcome to go to other churches, as

well. Two of them go to another church in the community. They have each other's cell phones. We

have group texts. And they also text each other and communicate, as well, throughout the week.”

       91.    He stated that to make RVH economically viable, 15 residents were required with

each resident paying $135 per week.

       92.    RVH does not offer medical services, nor does it provide any substance abuse

counseling or treatment.

       93.    ZHB Member Salinger asked Pastor Carticola if there was a single housekeeping

management plan. His reply was that the chores are divided up by the residents.

       94.    Pastor Catricola told the ZHB that the greatest number of residents at RVH at any

time was eleven (11). RVH never reached its goal of 18. This includes a house manager; however,

the coverage is not 24 hours.

       95.    In response to questions from Member Salinger, Pastor Carticola stated that RVH

was approved by the County as an appropriate residence for persons on probation or parole. In

response to a question about re-entry for parolees, he stated that RVH uses a Certified Recovery




                                                20
          Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 21 of 34




Specialist, NA and AA meetings, church services and Bible studies, and within the house, teaches

life skills.

         96.    RVH gets no state or local funding. Nor have there been any criminal issues with

the neighborhood.

         97.    When the hearing was opened up for citizen questions and comments, one citizen

complained that 1447 Hamilton Street, based on the number of residents and bedrooms, could not

be considered a group home, but rather was an institutional use.

         98.    Another neighbor opponent stated: “We're just going to grant people -- we're going

to give them a hardship to turn a home into an institution in a neighborhood, so that they can

experiment, in our neighborhood?”

         99.    Another neighbor opponent complained that trash began piling up when the

residents began hanging out on the back porch. The neighbor stated that she complained to the

City’s recycling department. Her complaint was based on a picture sent to her by someone passing

by the address.



G.       ZONING HEARING BOARD DISCUSSION AND DENIAL OF ZONING

APPLICATION

         100.      ZHB member Unger stated that because RVH was approved by the County and the

Commonwealth to take in individuals on parole, the use was more akin to that of an institution and

not that of a group home. He also stated that the only group home definition that had as part of its

definition the term “family” was a “small group home.” He concluded RVH did not fit within

that definition.




                                                21
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 22 of 34




        101.    Member Unger stated that because it is not a group home, it is not a permitted use

in this zone. He reiterated that it was an “institution” and that AVC did not demonstrate a hardship

to use the property as an institution.

        102.    Member Unger further stated: “But if we were to get into the families, I would

argue that the zoning ordinance already provides relief for definition of a family. The applicant, in

this case, is not an individual. It is an institutional applicant that already has accommodations from

the federal government by being a not-for-profit corporation. So the accommodations themselves

are not really for the end user. They're for the organization.”

        103.    ZHB member Unger also stated that AVC was not entitled to a reasonable

accommodation by virtue of it being a not-for-profit corporation. He elaborated: “But what they're

asking for if they apply it to -- and again, I don't think we're ever going to get to -- this definition

of a family, they're asking for a reasonable accommodation for their not for profit corporation,

which essentially -- so you need to go out and fundraise or find more programmatic dollars to do

at the levels you want to do them. This has nothing to do with the individual. It is not a group

home as defined by the Ordinance, and because they would accept parolees it is more akin to a

halfway house.”

        104.    ZHB member Salinger agreed with member Unger’s assessment that AVC is not

entitled to a reasonable accommodation because it is a corporate entity. “It’s going to be an

interesting night. I agree with your interpretation about the disability argument. It's the institution,

not the clients which are receiving the benefit -- that are being read into the benefit of the disability

reading.”

        105.    Member Unger reiterated that he believed RVH is a drug and alcohol treatment

facility because its residents must attend AA or NA, notwithstanding the position of the County



                                                   22
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 23 of 34




that it is not. He defended this position by stating: “Their program essentially only accepting

individuals with these disabilities. And they've actually by using the American with Disabilities

Act, they're capitulating that these are people who are disabled by virtue of having a drug or alcohol

defense.”

        106.    ZHB member Knauer agreed with member Unger that RVH has the hallmarks of a

treatment program, however, he stated it is not a substance abuse treatment facility. He stated he

was voting against the application: “So I think based on what I've heard about the program and the

requirements, so many meetings, so much church attendance per week, life coaching in house,

and I think it is tending toward what is an exception to a group home here. And, of course, it

would require a variance. And I'm not seeing any legal hardship here for a variance. So, I think I

would have to vote against the application because I don't think it squarely fits within the definition

of a group home. It's close. But I don't think it's in it.”

        107.    Member Unger moved that the special exception be denied: “So my first motion is

to deny the special exception because I believe that it is specifically excluded. The description of

the uses, as I've heard them, I believe are specifically excluded in the definition of a use home,

which would not permit this use as a special exception.” It was approved by a vote of 2-1.

        108.    Member Unger then made a motion to deny the variance.” “I'll make a motion to

deny the request for a variance, based upon the fact that there was no testimony provided that the

property cannot be used in strict conformity with the zoning ordinance; and therefore, cannot meet

the hardship requirements of a variance.” The motion was approved unanimously.




                                                    23
          Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 24 of 34




H.      THE ZONING HEARING BOARD’S WRITTEN DECISION

        109.    On September 16, 2019 the ZHB issued its formal, written decision to deny

Allentown Victory Church’s application for a special exception and variance in a short, six (6)

page document.

        110.    Among the findings of fact, the ZHB found:

                a. The proposed use advertised for the June 10, 2019 hearing was a Group Home

for 18 residents. This proposal exceeded the permitted number of residential clients which is

limited to 12 in number. A group home use is permitted by special exception in a high density

residential district.

                b. The proposed use advertised for the August 26, 2019 hearing was an Institution

or Residence For Children, The Aged, or The Handicapped for 15 residents. This proposal

exceeded the permitted number of residents which is limited to 12 in number. The institutional use

is not permitted in a high-density residential district.

                c. At both hearings the testimony provided that the increased number of proposed

residents were needed to make the proposed uses financially feasible.

        111.    The ZHB stated the basis for its decision as follows:

                a. The Board concludes that Appellant has not met its burden of proof in that no

evidence was presented to indicate that there is no possibility Subject Premises can be used in strict

conformance with the provisions of the Zoning Ordinance. The absence of testimony regarding

failed marketing efforts by qualified professionals over extended periods of time indicating non-

usability for permitted purposes bars the Board from finding unnecessary hardship.



                                                  24
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 25 of 34




               b. As to the proposed use as a Group Home, both small and large group homes

are permitted as a special exception in the district where Subject Premises is located. Reference is

made to Section 1313.01.A. of the Zoning Ordinance. However, the definition of Group Home

specifically excludes the uses of ". . . halfway houses or similar uses''.

               c. Based on the testimony of Pastor Carticola, the proposed used is more like that

of a “Halfway House.”

               d. Appellant initially requires of its residents attendance at Sunday church

services at Allentown Victory Church, three meetings per week of bible study or prayer services,

four meetings per week with a sponsor regarding its 12 Step program, one meeting for one hour

per week with a certified recovery specialist and supervision in the community at large. Also, on

the premises are offered AA meetings, NA meetings and C.R.S. meetings. Certainly, these

requirements are for the purpose of not only supervision but counseling and therapy, the province

of halfway houses.

               e. In addition, Appellant has an active relationship with county correctional

facilities and probation offices and appears to recruit residents therefrom for its facility.

       112.    The ZHB failed to consider, much less address the issues of the disabilities of

RVH’s residents and failed to render a decision as required by Section 1307.03(C) of the City

zoning code, which states:

       Persons With Disabilities. After the Zoning Officer receives a complete written

application, the Zoning Hearing Board shall grant special exception approval allowing

modifications to specific requirements of this Ordinance when the applicant proves to the



                                                  25
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 26 of 34




satisfaction of the Zoning Hearing Board that:

       1.      Such modifications are necessary to provide a “reasonable accommodation”

required by the Americans With Disabilities Act and/or the Federal Fair Housing Act and/or

applicable State law, as amended.

       2.      Only persons who the applicant proves have “disabilities” as defined in and

protected by such laws are served.

       3.      The standards for such accommodation found in Section 1327 are met.

I.     THE DEFENDANTS’ DISCRIMINATORY HOUSING PRACTICES

       113.    The effect of Defendants’ actions has been to prevent the Plaintiff from residing at

the dwelling of its choice in the City of Allentown.

       114.    Plaintiff is an aggrieved person as it is a housing provider for disabled persons and

is associated with disabled persons under the Fair Housing Amendments act of 1988, 42 U.S.C.

Section 3602(d) and (I) who have been injured by Defendants’ discriminatory conduct and have

suffered damages, economic loss and a loss of civil rights as a result of the Defendants’ conduct.

       115.    1447 Hamilton Street is a dwelling within the meaning of section 802(b) of the Fair

Housing Act, 42 U.S.C. Section 3602(b).

       116.    The effect of Defendants actions is to deny needed housing opportunities to

recovering alcoholics and substance abusers within the City of Allentown.

       117.    The effect of the Defendants’ conduct is to limit the housing opportunities of

unrelated disabled persons by denying them the right to live together as a group in any residential

zoning district within the City of Allentown, Pennsylvania



                                                 26
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 27 of 34




       118.    The Defendants are treating the residents of the aforementioned dwelling in a

discriminatory fashion and are utilizing their police and zoning powers as applied to this group of

unrelated disabled individuals living together as a common household differently than it imposes

upon individuals living together who are related by blood or marriage or other groups of unrelated

disabled persons.

       119.    The Defendants have acted under color of state law in failing to affirmatively

further fair housing in its code enforcement activities with the purpose and effect of discriminating

against Plaintiff because of their handicap or their association with provision of housing for

persons with disabilities, and applying those codes so as to deny Plaintiff the residential

opportunities available to persons related by blood, marriage or adoption, or other groups of

similarly situated unrelated disabled persons.

       120.    Plaintiff has been denied the opportunity to provide housing for recovering

alcoholics and substance abusers and as a result has suffered economic damages, and other

irreparable harm as a result of Defendants’ actions. They have no adequate remedy at law.

       121.    Plaintiff and persons associated with the Plaintiff are living in fear of losing their

home and are suffering anxiety, emotional distress, pain, setbacks in their efforts at recovery, and

other irreparable harm as a result of Defendant's actions. They have no adequate remedy at law.

       122.    The Defendants have utilized its police powers to threaten, intimidate, harass and

coerce the Plaintiff and persons associated with the Plaintiff after they have exercised their rights

under the Federal Fair Housing Act.

       123.    The Defendants are intentionally and maliciously harassing, intimidating and

interfering with the Plaintiff and persons associated with the Plaintiff with the intent of preventing

AVC from existing in a residential neighborhood.



                                                 27
          Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 28 of 34




         124.   By arbitrarily and illegally describing the activities at the aforementioned dwelling

as an illegal occupation of a single-family dwelling, the Defendants are making single family

housing unavailable to persons recovering from drug and alcohol addiction

                                            JURY DEMAND

         Plaintiffs hereby demand a trial by jury.

                                   V.       CLAIMS FOR RELIEF

                                               COUNT I

                                           FAIR HOUSING ACT

         125.   Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 124

above.

         126.   Defendants, the City of Allentown and the Zoning Hearing Board are violating

Plaintiff’s rights under the Fair Housing Act, 42 U.S.C. Sections 3601, et. seq., and its

implementing regulations by:

                a. denying and otherwise making housing unavailable to the Plaintiff because of

the disability of Plaintiff’s residents;

                b. using its police powers as a pretext to exclude the Plaintiff and its residents

from the housing because of their disability;

                c. interfering with the right of the Plaintiff and its disabled residents to live in the

dwelling of their choice;




                                                     28
          Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 29 of 34




                d. failing to make reasonable accommodations in its zoning, and other municipal

codes so as to afford the Plaintiff and its residents an equal opportunity to use and enjoy the

aforementioned dwelling;

                e. enforcing an ordinance that has the effect of denying housing to persons with

disabilities;

                f.   discriminating in the terms, conditions, or privileges of sale or rental of a

dwelling, or in the provision of services or facilities in connection with such dwelling, because of

the status of the AVC residents as persons with disabilities;

                g. retaliating against Plaintiff because of its exercise of its fair housing rights, and:

                h. making, printing or publishing, or causing to be made, printed or published a

statement in connection with the sale or rental of housing that indicates a limitation, preference or

discrimination on the basis of disability.

                                              COUNT II

                           AMERICANS WITH DISABILITIES ACT

         127.   Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 126

above.

         128.   The Plaintiff, Allentown Victory Church, is associated with, and/or providing

housing to people with disabilities as defined in 42 U.S.C. 12102(2).

         129.   The Defendants, the City of Allentown and the Zoning Hearing Board are public

entities under 42 U.S.C. 12131(1).




                                                   29
          Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 30 of 34




        130.    The actions of the Defendants, to exclude AVC from residential zones, violates

the rights of the Plaintiff under the Americans With Disabilities Act, 42 U.S.C. 12132 et. seq.,

and the regulations promulgated thereunder by:

                a. denying the individual residents of the Plaintiff who are persons with

disabilities the opportunity to participate in or benefit from the supportive housing program offered

by the Plaintiff;

                b. using municipal police powers and methods of administering those powers with

the purpose of subjecting the Plaintiff to discrimination on the basis of the disability of the AVC

residents;

                c. subjecting the Plaintiff, on the basis of the disability of its residents, to

discrimination;

                d. denying the individual residents of AVC an opportunity to participate in a

program in the most integrated setting appropriate to their needs;

                e. denying the Plaintiff and its residents, who are people with disabilities, an equal

opportunity to participate in or benefit from services and programs equal to those of people without

disabilities;

                f.   utilizing municipal code enforcement services that are not equal to groups of

related non-disabled persons and groups of unrelated disabled persons who are not persons with

intellectual disabilities.




                                                 30
          Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 31 of 34




                                           COUNT III

                                 RLUIPA - Substantial Burden

         131.   Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 130

above.

         132.   Defendants’ treatment and denial of the Allentown Victory Church’s special

exception and variance application constitutes the imposition or implementation of a land use

regulation that imposes a substantial burden on the Allentown Victory Church’s religious exercise,

which burden is not in furtherance of a compelling governmental interest and/or is not the least

restrictive means of furthering such interest, in violation of RLUIPA, 42 U.S.C. § 2000cc(a)(l).

                                           COUNT IV

                                     RLUIPA - Equal Terms

         133.   Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 132

above.

         134.   Defendants’ treatment of the Allentown Victory Church and its denial of its special

exception and variance application constitutes the imposition or implementation of a land use

regulation that treated, and continues to treat Allentown Victory Church on less than equal terms

with a nonreligious assembly or institution, in violation of RLUIPA, 42 U.S.C. § 2000cc(b)(l).

                                            COUNT V

                                    RLUIPA - Discrimination

         135.   Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 134

above.


                                                31
          Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 32 of 34




         136.   Defendant has treated the Allentown Victory Church and its special exception and

variance applications differently from other applications on the basis of religion or religious

denomination, in violation of RLUIPA, 42 U.S.C. § 2000cc(b)(2).

                                           COUNT VI

                              RLUIPA - Unreasonable Limitations

         137.   Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 136

above.

         138.   Defendants have placed unreasonable limitations on religious assemblies,

institutions, and structures, including unreasonable limitations on Allentown Victory Church,

through its land use regulations, in violation of RLUIPA 42 U.S.C. § 2000cc(b)(3).

                       PRAYER FOR RELIEF AS TO EACH COUNT

WHEREFORE, Plaintiff requests that the Court:

         a.     Enter a declaratory judgment that Defendant has illegally discriminated against the

Plaintiff in violation of the FHA, ADA and RLUIPA;

         b.     Provide injunctive relief restraining the City of Allentown from discriminating and

enforcing the restrictions of its “Group Home” ordinance against the Plaintiff and its residents and

interfering with Plaintiff’s use of the 1447 Hamilton Street property as a home for recovering

alcoholics and substance abusers, and/or from interfering in AVC’s residents' rights to reside in

the Hamilton Street property;

         c.     Enter a declaratory judgment stating that AVC’s use of the 1447 Hamilton Street

property is consistent with classification of the premises as a single-family home and that its use


                                                32
         Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 33 of 34




is permitted in the zoning district and require the City of Allentown to apply all zoning, safety,

building, and land use codes in the same manner as it does to all other single-family homes or

multifamily homes;

       d.      Declare the “Institution for Children, the Aged or Handicapped” ordinance to be

facially discriminatory and in violation of the FHA and ADA.

       e.      Declare that AVC’s use of 1447 Hamilton Street is in furtherance of its religious

mission to minister to the disadvantaged and that the City’s actions preventing the use for religious

purposes violates RLIUPA.

       f.      Award the plaintiffs any available damages under the FHA and ADA;

       g.      Grant an award of reasonable costs and attorneys fees; and,

       h.      Order such other relief as the Court deems just and proper.




                                                 33
Case 5:21-cv-03021-JMG Document 1 Filed 07/08/21 Page 34 of 34




                                   Respectfully submitted,

                                   /S/ Nancy Marcus Newman


                                   NANCY MARCUS NEWMAN
                                   3406 Goshen Road
                                   Newtown Square, PA 19073
                                   nancymarcusnew@gmail.com
                                   Telephone: 610-213-6303
                                   Facsimile: 925-522-3196

                                   /S/ Steven G. Polin


                                   STEVEN G. POLIN
                                   3034 Tennyson Street, NW
                                   Washington, D.C. 20015
                                   spolin2@earthlink.net
                                   Telephone: 202.331.5848
                                   Facsimile: 202.331-5849
                                   (pro hac vice application pending)

                                   COUNSEL FOR PLAINTIFFS




                              34
